DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is a response to the restriction requirement filed on 4/23/2021.

Election/Restrictions
Applicant’s election of Group II, claims 13-18, in the reply filed on 4/23/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/23/2021.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --SUBSTRATE FOR FABRICATING A FLEXIBLE ELECTRONIC DEVICE--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 13: The phrase “A substrate for fabricating a flexible electronic device, comprising: a flexible electronic device” as recited in lines 1 and 2 renders the claim vague and indefinite. According to the preamble as recited in line 1, the substrate is for the flexible electronic device. However, there is a flexible electronic device in line 2. It is unclear as to whether the flexible electronic device as recited in line 2 is the same flexible electronic device as recited in line 1 or a new flexible electronic device. Clarification is required.
	Re. claim 17: The phrase “wherein each of the at least one injection port provided on the side wall comprises a top edge” as recited in lines 2 and 3 renders the claim vague and indefinite. According to the limitation as recited in line 9, there is at least one injection port. The at least one injection port could be only one. If there is only one injection port, the phrase “each of the at least one injection port provided on the side wall comprises a top edge” is confused whether there are a plurality of injection ports.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 13-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Campbell (US PAT. 6,012,221).
	Campbell teaches a substrate comprising: a flexible electronic device (10) as shown in Fig. 1 (col. 3,lines 12-18), a rigid substrate (32) provided with channels (36-40) as shown in Fig. 2 (col. 4, lines 51-55), and an adhesive (56) applied to the rigid substrate and filled into the channels as shown in Fig. 3 (col. 5, lines 48-51), wherein the rigid substrate includes a first surface, a second surface opposite the first surface, and a side wall extending between the first surface and the second surface as shown in Fig. 2, wherein the channels are micro-channels, patterns, textures, or grooves provided on the first surface of the rigid substrate as shown in Fig. 2, wherein the channels are in communication with at least one injection port as shown in Fig. 2 (48-50), and the at least one injection port is located on the side wall of the rigid substrate as shown in Fig. 2 and wherein a portion of the side wall is located between each of the at least one injection port and the first surface as shown in Fig. 2, and wherein the adhesive adheres the flexible electronic device to the rigid substrate via the adhesive as shown in Fig. 3 (col. 3, line 12 to col. 4, line 18).
	Re. claim 14: The channels are interconnected on the first surface of the rigid substrate as shown in Fig. 2.
	Re. claim 15: The number of the at least one injection port is no more than the number of the channels as shown in Fig. 1.
	Re. claim 16: The flexible electronic devices includes a flexible substrate (12), and an electronic device (14) provided on a side of the flexible substrate away from the rigid substrate as shown in Figs. 1 and 3.

Allowable Subject Matter
Claims 17 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565.  The examiner can normally be reached on Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL D KIM/Primary Examiner, Art Unit 3729